         Case 1:20-cv-01289-KPF Document 63 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARYANNE BENSON,

                           Plaintiff,

                    -v.-

TIFFANY AND COMPANY, SUMMARY
PLAN DESCRIPTION, AVAILABLE
ONLY TO EMPLOYEES HIRED ON OR                      20 Civ. 1289 (KPF)
BEFORE MARCH 31, 2012, HEALTH
                                                        ORDER
CARE PRE-65 RETIREE; TIFFANY &
CO., GLOBAL HUMAN RESOURCES,
BENEFITS; and TIFFANY AND
COMPANY MEDICAL PLAN (AS
AMENDED, EFFECTIVE APRIL 1,
1995).

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On March 17, 2021, the parties in this matter informed the Court by

email that they were in the process of negotiating a potential settlement.

The Court has appreciated the further updates it has received from the

parties on the status of their discussions, and wishes to ensure that the

parties’ negotiations proceed without further distractions. Accordingly, the

Court STAYS this matter on its docket until April 15, 2021, in order to

allow the parties the time they need to finalize their settlement discussions.

The parties may provide the Court with further updates during this period

as appropriate.

      SO ORDERED.

Dated:        March 23, 2021
              New York, New York
                                            _________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
